           Case 18-03345 Document 1 Filed in TXSB on 11/18/18 Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                         IN THE SOUTHERN DISTRICT OF TEXAS


In the matter of:

         SHIRLEY HOGAN,                                               Cause No: 18-33545
                                                                      Chapter 7
            Debtor.
_____________________________________

SHIRLEY HOGAN

                 Plaintiff,                                           Adv. Pro. No. ____________
vs.


NELNET

                 Defendant.



                    PLAINTIFF’S REQUEST FOR HARDSHIP DISCHARGE
                            PURSUANT TO 11 U.S.C. § 523(a)(8)


Plaintiff, Shirley Hogan, by and through her undersigned counsel, files this Complaint pursuant
to 11 U.S.C. § 523(a)(8) and alleges the following in support of the requested relief:


                                          JURISDICTION

      1. This is an adversary proceeding in which the Plaintiff is seeking a hardship discharge of
         her student loans. This court has jurisdiction under 28 U.S.C. § 157 and § 1334 to hear
         this proceeding. This is a core proceeding pursuant to 28 U.S.C. § 157 (I).
      2. Plaintiff, Shirley Hogan, has statutory standing and initiates this proceeding pursuant to
         11 U.S.C. § 523(a)(8) to determine if her student loans are dischargeable due to the undue
         hardship they cause Ms. Hogan.
      3. Venue is proper pursuant to 28 U.S.C. § 1409(a).




                                                   1
          Case 18-03345 Document 1 Filed in TXSB on 11/18/18 Page 2 of 3




                                    FACTUAL BACKGROUND

    1. Between 1990 and 1999, Ms. Shirley Hogan borrowed $35,780 in student loans, pursuing
        first an Associate’s degree and later a Bachelor’s degree. Almost twenty years after
        completion of her final degree, the current balance owed on the loan to Nelnet is
        $53,643.43. 1
    2. Ms. Hogan, at age fifty-one, has a monthly net pay of $1787, which is the highest salary
        she has received at her current employer of six years.2 After monthly expenses, her
        income is in the negative3. Ms. Hogan has applied for numerous jobs, over the years, but
        has not been offered a higher-paying position or advancement opportunities. 4
    3. In addition to not making a substantial income, Ms. Hogan has been diagnosed with
        various health issues that are affecting her ability to work.5 Her current job as a social
        worker, which she has held for the past six years, has become difficult to carryout due to
        her ongoing health problems and multiple surgeries. Ms. Hogan’s physician has
        submitted a letter to her place of employment informing them of her need to cut back on
        her mandatory overtime hours because of these issues.6 They are affecting her everyday
        life and ability to make an adequate living.
    4. Before filing for bankruptcy, Ms. Hogan utilized the student loan repayment options
        available to her through Nelnet. She entered into an income based repayment plan and
        utilized the deferment option when necessary to ensure her loans did not go into default.

                                           CAUSE OF ACTION

    1. Based on Ms. Hogan’s current income and expenses, she is unable to maintain a minimal
        standard of living for herself if forced to repay the loans.
    2. At age fifty-one, Ms. Hogan’s physical limitations and inability to work long hours due to
        her failing health, hinder her ability to afford to pay her student loan debt now and in the
        foreseeable future. Ms. Hogan’s student loans pose an undue hardship for her.


1 Exhibit 1 – Ms. Hogan’s bill from Nelnet
2 Exhibit 2 – 2016-2017 tax returns
3 Exhibit 3 – Schedule J of Ms. Hogan’s petition
4 Exhibit 4 – Summary of jobs applied for by Ms. Hogan and rejection notices
5 Exhibit 5 – Letter from physician noting Ms. Hogan’s health issues
6 Exhibit 6 – Notice from Ms Hogan’s physician submitted to her job to limit hours



                                                     2
         Case 18-03345 Document 1 Filed in TXSB on 11/18/18 Page 3 of 3




   3. Ms. Hogan has made good faith efforts to repay the loans. Despite her efforts, Ms.
       Hogan’s student loan debt continues to grow as she becomes less able to pay back the
       loan.

                                           PRAYER

WHEREFORE, Plaintiff, Shirley Hogan, respectfully requests that the Court grant her a hardship
discharge of her student loan debt owed to Nelnet and such other and further relief the Court
deems appropriate.



                                                            Respectfully Submitted,


                                                            ______________________________
                                                            TaLisa K. Jones-Lowery, Esq.
                                                            Attorney for Plaintiff

                                                            Jones Lowery Law Group
                                                            P.O. Box 73837
                                                            Houston, Texas 77273
                                                            Office: (832) 356-8516
                                                            Fax: (832) 558-1753
                                                            Email: office@JLLawGroup.org
                                                            Federal ID No: 3158871




                                                3
